Citation Nr: 1730695	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-31 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1954 to November 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for bilateral hearing loss and tinnitus.  

In June 2015 and December 2016, the Board remanded the matter for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that in the Veteran's November 2012 substantive appeal, he requested a Board videoconference hearing.  However, in correspondence received in March 2015, the appellant indicated that he wished to cancel his request for a Board hearing.  In light of the forgoing, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016). 


FINDINGS OF FACT

1.  A hearing disability was not present during the appellant's active service, is not shown to have been manifest to a compensable degree within one year of service separation, and the most probative evidence establishes that the appellant's current bilateral hearing loss disability is not related to his active service or any incident therein, including noise exposure.  

2.  Tinnitus was not present during the appellant's active service, is not shown to have been manifest to a compensable degree within one year of service separation, and the most probative evidence establishes that the appellant's current tinnitus is not related to his active service or any incident therein, including noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss and tinnitus, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016); Fountain v. McDonald, 27 Vet.App. 258 (2015) (holding that section 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The appellant asserts that his hearing loss and tinnitus are due to noise exposure during military service.  Specifically, he contends that he was exposed to high levels of noise in the course of his duties as a jet mechanic.  

The appellant's DD-214 form confirms that his military occupational specialty (MOS) was aircraft mechanic.  

Service treatment records are negative for treatment for or complaints of hearing loss or tinnitus during military service.  At his October 1957 discharge medical examination, the appellant's ears were normal on clinical evaluation.  The appellant's hearing acuity, as measured by spoken and whispered voice testing, was 15/15, bilaterally.  In addition, audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
--
LEFT
10
10
10
--
--

In August 1958, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities.  His application, however, is silent for any mention of hearing loss or tinnitus, as is medical evidence obtained in connection with the claim.  That evidence included an August 1958 VA hospitalization report noting that the appellant had been hospitalized for treatment of hemorrhoids.  At that time, it was noted that he was in excellent health but for hemorrhoids and had no other complaints.  An examination performed at that time also showed that the appellant's ears were normal.  

In December 2011, the appellant submitted a claim of service connection for hearing loss and tinnitus, which he alleged had begun in February 1955.  He indicated that he had served in the Air Force as a jet mechanic and worked both on and off the flight line.  He indicated that he had been exposed to loud engine noise on a daily basis and recalled experiencing ringing in his ears while on the flight line.  He also recalled significant noise exposure during a tour of duty in Alaska where, for three months, 500 to 1,000 pound bombs were dropped in a bomb dump.  In addition, he recalled an incident in the summer of 1955 in which a large explosion occurred, causing him to experience pain and a loud ringing in his ears which lasted for approximately six hours before resolving.  The appellant indicated that after his separation from service, he had worked as a printer, film processor, and as a custodian.  

In a statement received in April 2012, a close friend of the Veteran for over 20 years reported that he had noticed that the appellant's hearing gradually declining through the years.  

In connection with his claim, the Veteran was provided a VA examination in April 2012.  At the time of the examination, the Veteran reported military noise exposure as a jet engine mechanic and from the blast of multiple rocket explosions in close proximity.  The examiner documented that the appellant reported minimal occupational noise exposure as a film processor in a computer room.  However, the examiner noted that medical records reported civilian occupation as type foundry/printing for 30 years and occupation noise included working at a newspaper on type foundry/printing for 30 years with no hearing protection devices.  Recreational noise exposure from firearms was also documented. 


Audiological evaluation conducted at the time of the examination showed pure tone thresholds, in decibels as follows:



 Hz   



500
1000
2000
3000
4000
RIGHT
80
70
70
75
65
LEFT
50
60
55
55
55

The speech discrimination score was 84 percent in the right ear and 74 percent in the left ear.  

After examining the appellant and reviewing the record, the examiner diagnosed the appellant as having mixed hearing loss in the right ear and sensorineural hearing loss in the left ear.  There was no report of recurrent tinnitus at the time of the examination.  The examiner concluded that the appellant's hearing loss disability was not caused by or a result of an event in military service.  In support of this finding, the examiner noted that audiogram at separation indicated hearing within normal limits for all frequencies tested.  Further, there is no documentation of hearing loss at a time near that which the Veteran was in military service.  

In correspondence received in June 2012, the Veteran reported that he first sought treatment for tinnitus and his hearing loss disability in 2002. 

In the Veteran's July 2012 notice of disagreement, he reported that following discharge from active service, he repaired copy machines, film processors, and worked in the early computer rooms, which were all quiet office settings.  He also reported that in May 1954 he was hit in the ear by a rifle butt by a drill sergeant.

In an August 2016 addendum VA medical opinion, it was noted that the 1954 military enlistment examination indicated 15/15 hearing.  The 1957 discharge examination also indicated hearing within normal limits, bilaterally.  Further, the examiner noted that there was no documentation of tinnitus in the service treatment records.  The examiner noted that there was conflicting evidence regarding the Veteran's post-service occupational noise exposure between what was reported at the time of the April 2012 (no post-service noise exposure) and what was reported at previous examinations (significant noise exposure).  She determined that until the issue of whether or not post-service noise exposure occurred is resolved, an opinion regarding the etiology of hearing loss cannot be made without resort mere speculation.  

The Veteran was provided an additional VA examination in April 2017.  Audiological evaluation conducted at the time of the examination showed pure tone thresholds, in decibels as follows:



 Hz   



500
1000
2000
3000
4000
RIGHT
85
80
85
85
75
LEFT
45
50
60
60
65

The speech discrimination score was 80 percent in the right ear and 82 percent in the left ear.  Right ear mixed hearing loss and left ear sensorineural hearing loss were again assessed.  The examiner also diagnosed tinnitus with an unknown onset.  

The examiner opined that it was less likely as not that the Veteran's right and left ear hearing disabilities were caused by or a result of an event in military service.  In reaching this conclusion, the examiner noted that in addition to the Veteran's service treatment records, lay statements and medical records associated with the Veteran's treatment had also been reviewed.  He noted that an informal hearing test at enlistment to military service in April 1954 indicated hearing within normal limits and an audiogram obtained at discharge in October 1957 also indicated normal hearing in all frequencies tested in both ears, with no complaints or findings of hearing loss or tinnitus.  The examiner noted that the Veteran was seen by a local ENT from 2001 to 2007 and was diagnosed with persistent eustachian tube dysfunction, recurrent sinusitis, chronic otitis, and mixed hearing loss in the right ear.  The left ear showed normal hearing to mild sensorineural loss in 2001, which progressed over the years.  Military noise exposure included jet engines.  Occupational noise exposure included part-time manufacturing work for 22 years and computer and film processing work for a newspaper for 32 years.  Recreational noise exposure included shooting right-handed and lawn care.  Records showed no hearing loss or significant changes in hearing threshold greater than normal measurement variability during military service.  There was no record of complaint or treatment of hearing loss in service records.  Finally, the examiner noted that the Institute of Medical (IOM) stated there was insufficient scientific base to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understaining of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  The examiner determined that based on all of the evidence, the Veteran's current hearing loss was not caused by or a result of his military service, including noise exposure.  Furthermore, there was no disability due to noise injury in service, there was also no basis on which to conclude that the claimed tinnitus was associated with such noise injuries.  In the absence of an objectively verifiable disability due to noise injury, the association between the claimed tinnitus and noise exposure is speculative.  However, the examiner concluded that it was at least as likely as not that the Veteran's tinnitus is a symptom associated with the Veteran's current hearing loss.

Post-service VA and private medical records note treatment for hearing loss, however the records do not suggest that the condition is related to the Veteran's military service.  

Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claims of service connection for bilateral hearing loss and tinnitus.  

As set forth above, the Veteran has been diagnosed with a current hearing loss disability and tinnitus and, therefore, has met the current disability requirement for service connection.  

The appellant has also reported acoustic trauma during military service.  He is competent to describe his in-service noise exposure.  Moreover, the Board finds his statements of in-service noise exposure to be credible.  His statements are consistent with his military personnel records, which document his military occupational specialty as an aircraft mechanic.  As such, noise exposure during military service is well established here.  

As set forth above, however, that an injury such as acoustic trauma occurred during service is not enough.  Rather, there must be chronic disability resulting from that injury.  In this case, the most probative evidence establishes that the in-service acoustic trauma did not result in chronic disability.  

Sensorineural hearing loss and tinnitus are chronic diseases and, as such, service connection may be warranted on the basis of continuity of symptoms or on a presumptive basis.  However, the documented evidence of record does not indicate that the Veteran developed chronic hearing loss or tinnitus during service or that there was continuity of symptoms since service.  As set forth above, service treatment records are negative for treatment for or complaints of hearing loss or tinnitus.  Although the Veteran reports experiencing tinnitus in service after exposure to loud noise, he indicates that it resolved.  Furthermore, the most probative evidence indicates that hearing loss or tinnitus symptoms have not persisted on a continuous basis since service.  The Board observes that in the Veteran's claim of service connection for bilateral hearing loss and tinnitus, he reported that the onset of the conditions was in February 1955.  However, the evidence demonstrates that in August 1958, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities.  However, he did not mention hearing loss or tinnitus at that time and contemporaneous medical evidence associated with the record shows that his ears were normal in 1958 and he denied all complaints but for hemorrhoids at that time.  The Board finds that had hearing loss and tinnitus been present, the appellant would have also requested service connection for the conditions at that time or mentioned the symptoms at the time of hospitalization.  In light of the foregoing, the Board finds that the statements made by the appellant regarding the onset of hearing loss and tinnitus symptoms are less probative than the contemporaneous records.  Thus, the Board finds that the most probative evidence establishes that chronic hearing loss and tinnitus were not present during active service and that continuity of symptomatology has not been established by the record.

Additionally, the record contains no indication, lay or clinical, that hearing loss or tinnitus manifested to a compensable degree within one year of separation from active service in November 1957.  As detailed above, the April 2017 VA examiner noted that private ENT records first note hearing loss in 2001.  As such, service connection for hearing loss and tinnitus on a presumptive basis is also not warranted.  

Although the most probative evidence establishes that a hearing loss disability and tinnitus were not present during the appellant's period of active service or manifest to a compensable degree within one year of separation from such service, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 155, 158-60 (1993).  In this case, however, the record preponderates against finding that the Veteran's current hearing loss and tinnitus are causally related to his active service, to include in-service acoustic trauma.

As set forth above, after examining the appellant and reviewing the record, the April 2017 VA examiner concluded that the appellant's current hearing loss disability and tinnitus are less likely than not related to his active military service, including in-service noise exposure.  The Board finds that the examiner's opinion is persuasive and assigns it significant probative weight.  In this regard, the examiner based her opinion on a review of the claims folder and the appellant's history of noise exposure, which is consistent with the evidence of record.  Moreover, she provided an explanation for her conclusion, explaining that despite the in-service noise exposure, the medical literature did not support delayed onset of hearing loss.  The appellant had normal hearing acuity evident at service separation, as well as a post-service history of longstanding occupational noise exposure as a civilian.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no medical opinion to contradict the examiner's findings. 

The Board also acknowledges the Veteran's assertion that his hearing loss disability and tinnitus are related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of hearing loss and tinnitus is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The conditions involve pathological processes that are not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed hearing loss disability and tinnitus is a medical question requiring medical training, expertise and experience.

In summary, the Board finds that the most probative evidence shows that a chronic hearing loss disability and tinnitus were not present during active service and did not manifest to a compensable degree within one year of service separation.  The Board also concludes that the most probative evidence shows that the current hearing loss and tinnitus are not related to the appellant's active service.  For these reasons, the preponderance of the evidence is against the claims of service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


